
	
		II
		111th CONGRESS
		1st Session
		S. 362
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2009
			Mr. Rockefeller (for
			 himself, Mr. Webb,
			 Mr. Brown, Ms.
			 Mikulski, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  collective bargaining rights and procedures for review of adverse actions of
		  certain employees of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Repeal of exceptions to
			 rights of certain Department of Veterans Affairs employees to engage in
			 collective bargainingSection
			 7422 of title 38, United States Code, is amended—
			(1)by striking
			 subsections (b), (c), and (d); and
			(2)by redesignating
			 subsection (e) as subsection (b).
			2.Deadline and
			 review of final decisions of Department of Veterans Affairs with respect to
			 grievances of certain Department employees arising from adverse personnel
			 actionsSection 7463 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)(1)The final decision of the Department with
				respect to any review of an adverse action under the grievance procedures
				prescribed under subsection (a) shall be issued not later than 60 days after
				the adverse action has been appealed.
					(2)Such a final decision shall be subject to
				judicial review in the appropriate United States District Court, or in the case
				of such a decision that has been made by a labor arbitrator pursuant to a
				collective bargaining agreement under subsection (b), the decision shall be
				subject to judicial review in the United States Court of Appeals for the
				Federal Circuit in the same manner as a matter that is decided by the Merit
				Systems Protection Board and is subject to review by that court pursuant to
				section 7703 of title
				5.
					.
		3.Clarification of
			 requirement of Disciplinary Appeals Boards of Department of Veterans Affairs to
			 provide transcripts of hearings to employees appealing adverse
			 actionsSection 7462(c)(3) of
			 title 38, United States Code, is amended by striking a transcript of the
			 hearing and inserting a full and correct copy of the transcript
			 of the hearing at least three weeks before post-hearing briefs are required to
			 be submitted.
		
